I concur in the opinion of my colleagues. I would, however, reverse the trial court's grant of the directed verdict for the additional reason I believe the city was required to erect the no outlet sign in order to comply with the *Page 476 
requirements of the Manual of Uniform Traffic Control Devices. (See Section 2n-20.)
I believe Section 1(C) of the Manual mandates the installation of traffic control devices provided in the Manual except where "engineering judgment" is inherent in the selection of the traffic control device. See, also, Winwood v. Dayton
(1988), 37 Ohio St. 3d 282, 525 N.E.2d 808. I believe Section 2N-20 reflects the Department of Transportation's view that motorists must be warned that a public street or road is closed at one end and it has provided for the mandatory installation of a no outlet sign. The use of the term "shall" reflects the department's view that no engineering judgment is involved in the decision to erect the sign. See Tiley v. Baltimore  Ohio RR.Co., supra. In all other respects, I agree with the majority opinion.